Hemphill, C. J.
The writs of error allowed in these causes have either not been, sued out, or if sued, have not been obeyed and returned to this court.
*(142)Two years have elapsed since the allowance of the writs, and nearly four years since the rendition of the judgments, and no action having been taken to enable this court to adjudicate the rights of the parties, and the appellee or defendant in error being in no fault:
It is ordered, adjudged and decreed, that the appeals in both of the above entitled causes be dismissed.